STEPHENSON, J.,
concurring
I concur in the judgment and opinion of the majority but write separately to address two issues. First, I would note that, in regard to child support, the judgment Entry of Divorce filed below provides that "[ulpon employment of the [defendant, child support shall be determined by the court." (Emphasis added.) Recently, this court has dismissed several actions for lack of a final appealable order under R.C. 2505.03 because of similar prospective deferments of child support determination. See e.g. Tismo v. Tismo (Aug. 27, 1990), Lawrence App. No. 1917, unreported; In the Matter of Berman (Sep. 10, 1990), Jackson App. No. 610, unreported. However, the judgment appealed from in the cause sub judice is distinguishable from *205those in Tismo and Berman because it also provides that "no support is ordered as of final hearing due to the unemployment of the [defendant." Thus, a final determination was made with regard to child support and this court has properly exercised its jurisdiction.
Further, I would note that neither the majority opinion, nor the appellee, has cited any authority in support for their conclusion that the proceeding below was an original determination of custody rather than a modification of custody as argued by appellant in her second assignment of error. Indeed, a review of the case law reveals virtually no guidance on this issue by Ohio courts However, at least one trial level court has considered this issue and held that the remarriage of the parties ended that court's jurisdiction over the custody of the minor children of those parties Lockard v. Lockard (1951), 63 Ohio Law Abs. 549, 552. In so deciding, the court in Lockard reasoned as follows:
"With parents living separately their individual claims of custody must be reconciled. The welfare of the children requires the court to regulate their custody in their best interests
"But if the parties remarry they no longer have separate rights of custody which require supervision by the court. Instead there is a resumption of the same joint right to custody which antedated the separation and the divorce.
"With the parties reunited in marriage, and with their several rights of custody remerged into one common right of custody, the basis for the court's further jurisdiction ceases
"It is generally the law that remarriage of the parents terminates a divorce court's jurisdiction over the parties and their minor children. Thus it is said in Nelson Divorce and Annulment, 2nd Edition 15.40 that '*** if the divorced parents of minor children are reunited in lawful marriage to each other, the parental rights of each parent are restored the same as if no divorce had ever been granted, even though the custody of the children was awarded to one of the parents by the divorce decree.' Citing McAlhany v. Allen, 195 Ga. 150, 23 S.E. 2d 676."
This reasoning is intuitively logical. Moreover, our decision herein is consistent with that reached by the majority of jurisdictions which have considered the issue. See Annotation (1983), 26 A.L.R. 4th 325, 327. It makes no difference that the remarriage herein was affected by common law rather than by formal procedure as the validity of common law marriages have long been recognized in Ohio. See Nestor v. Nestor (1984), 15 Ohio St. 3d 143, 145; Carmichael v. State (1861), 12 Ohio St. 553 at the syllabus. Thus, I concur in the judgment and opinion of the majority.